Title: From Thomas Jefferson to George Hammond, 12 September 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Sep. 12. 1793.

I have the honor to inform you that the privateers Petite Democrate and Caramagnole sent into New London as a prize the Brig Nancy of Jamaica: that the Govr. of Connecticut, having possessed himself of the
 
said brig by a party of militia, was ready to deliver her up to her master or owner at the time of her capture, but that no such persons have appeared, and that in this case the Governor will deliver her to the owner or to your order. I have the honor to be with great respect Sir your most obedt servt 

Th: Jefferson

